Citation Nr: 0206374
Decision Date: 06/14/02	Archive Date: 08/16/02

DOCKET NO. 96-38 019               DATE JUN 14, 2002

On appeal from the Department of Veterans Affairs Regional Office
in Pittsburgh, Pennsylvania

THE ISSUE

Entitlement to service connection for post-traumatic stress
disorder.

(The issue of entitlement to service connection for a respiratory
disorder due to an undiagnosed illness will be the subject of a
later decision.)

REPRESENTATION

Appellant represented by: The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel

INTRODUCTION

The veteran served on active duty from June 1986 to January 1991.

This appeal comes to the Board of Veterans' Appeals (Board) from a
March 1996 rating decision of the Department of Veterans Affairs
(VA) Regional Office (RO) at Pittsburgh, Pennsylvania.

The case was remanded by the Board in February 2000 for additional
medical records, confirmation of the veteran's service in the
Persian Gulf, and a VA psychiatric examination to ascertain the
diagnosis of post-traumatic stress disorder (PTSD) and, if
diagnosed, the stressor(s) which induced it. The purpose of the
remand has been met.

The Board is undertaking additional development on the issue of
service connection for a respiratory disorder due to an undiagnosed
illness pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104
(Jan. 23 2002) (to be codified at 38 C.F.R. 19.9(a)(2)). When it is
completed, the Board will provide notice of the development as
required by Rule of Practice 903. (67 Fed. Reg. 3,099, 3,105 (Jan.
23, 2002) (to be codified at 38 C.F.R. 20.903.) After giving the
notice and reviewing your response to the notice, the Board will
prepare a separate decision addressing this issue.

FINDING OF FACT

The veteran is not shown to have PTSD.

- 2 -

CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service. 38
U.S.C.A. 1110, 1154 (West 1991); 38 C.F.R. 3.303, 3.304, 4.125(a)
(2000).

REASONS AND BASES FOR FINDING AND CONCLUSION

The service medical records show that the veteran underwent a
mental status evaluation in October 1989 in connection with problem
drinking. He was alert and oriented to time, person, place and
situation. He was appropriately dressed with a slightly disheveled
look and noticeably increased psychomotor activity that was marked
by constant fidgeting. Eye contact was good. Speech was normal.
There was no evidence of psychosis, or suicidal or homicidal
ideations or intentions. Mood was mildly dysphoric with an
appropriate affect that was well-motivated. He showed short-term
memory deficits which confirmed his concerns of being absent-
minded and forgetful within the previous 3-4 months. Abstractions
were slightly concrete. Insight was good but judgment was limited.
He was described as highly- motivated and amenable to treatment.
Alcohol dependence was assessed. It was recommended that he be
closely monitored for psychosis and depression.

Later in October 1989, the veteran was hospitalized, until November
1989, for his alcohol dependence. Upon admission, he was shown to
be alert and oriented to time, person, place and situation. There
was no evidence of memory impairment or abstract reasoning
difficulties. Mood and affect were stable, and appropriate to the
situation. He denied homicidal and suicidal ideation. He showed no
evidence of psychosis. At the time of discharge, his alcoholic
symptoms appeared to be in remission. There was no limitation on
his return to normal activities.

On a VA examination in August 1995, the veteran indicated having
been stationed in Saudi Arabia from August until November 1990. He
remembered the heat as searing. He described it as stressful duty
and he never felt normal there. He

- 3 -

recalled his assigned duties as searching for weapons and
contraband for which he was not qualified, as he was an aircraft
mechanic. He was very, very frightened, always on the alert, and
very nervous there. He recalled one incident where a Saudi soldier
had become angry and started shooting and threatening people. He
had hidden behind a car that he was searching and could have done
nothing else, as he had not been not allowed to carry a loaded
weapon. When he returned from active duty he was not able to
adjust. He was having nightmares and flashbacks concerning flying
planes. He constantly felt on the alert and stressed. He stayed
home and avoided crowds. He had an enhanced startle response. He
was hypervigilant. He was jumpier and flew off the handle easier.
He had become more temperamental. He had physiologic and autonomic
hyperreactivity upon being exposed to stress. He tried to avoid
stimuli associated with stress. He had difficulty falling and
staying asleep. He had concentration and memory problems.
Anniversaries of the "trauma" were "hard" for him. He could no
longer stand hot weather because of all the memories that it
brought up and this particularly frightened him. He complained of
going through periods of profound depression and incapacitation.
His main mental difficulty was that he had been given a job that he
was not qualified to perform. He was constantly frightened and
concerned by the fact that he had not been able to do that which he
was trained to do.

The objective examination showed that the veteran was pleasant and
cooperative. He appeared anxious. He made no abnormal movements.
Speech was coherent and not pressured. Mood and affect were
somewhat anxious and agitated. Thought content and perception were
without delusions or hallucinations. He denied suicidal or
homicidal ideations. Cognition and sensorium showed that he was
alert and oriented without focal deficits. He appeared competent
for VA purposes. The diagnosis was PTSD. The examiner specified
that the veteran suffered from PTSD. In view of his circumstances,
it was anticipated that severe psychological, occupational and
social functioning difficulties would continue.

The veteran had a personal hearing on his appeal before a hearing
officer at the RO in February 1997. A complete transcript is on
file. He testified that he was always tired after his return home
from the Persian Gulf. He reportedly had been through a

- 4 -
lot of jobs because he missed a lot of work due to feeling
physically drained and like he had not slept for weeks when he
awakened in the morning. He described sleep disturbance with
trouble sleeping, sleeping soundly only 2 hours a night, waking up
constantly, and tossing and turning all night, so that he could not
keep the sheets on the bed. He described his duties in the Persian
Gulf as those of a gate guard searching vehicles for weapons and
contraband. It bothered him that he was not trained for this duty.
His unit worked with a Saudi military unit. He recalled an incident
when one of the Saudis got into an argument with the Saudi police
near his location. The Saudi individual locked and loaded his
weapon and was waving it around within 4-5 feet of the veteran He
ducked behind a car he was searching and heard a couple of shots.
He thought the individual was shooting at him. He heard a big
commotion and the gun was taken from the individual without harm to
the veteran. There were no other stressful events to which he was
exposed other than the type of environment there at that time. He
recalled that he had been in Saudi Arabia from mid-August to the
end of November 1990. He referred to a letter from his mother sent
to his Persian Gulf address and reflecting her advice to be careful
"over there" and stay alert. Another individual was mentioned who
did not know if he would be shipped "back there" or not.
Photographs were also submitted showing the veteran on an airfield
in a desert environment, wearing desert fatigues, and various
aircraft. He noted that he received hazardous duty pay while he was
in the Persian Gulf.

In March 1997, the Defense Department confirmed that the veteran
received hostile fire pay from August through November 1990.

In an April 1997 statement, the veteran's mother indicated that he
had been ordered to serve in the Gulf and, while there, they
corresponded. He had informed her of how he felt and how much
weight he had lost. He stated that things did not look very good
there. He wrote that he constantly felt sick and weak there. When
she first saw him upon his return he looked like he had come from
a refugee camp. Upon his return he looked more like a prisoner of
war than someone who had gone to the Gulf to serve his country. He
was thin and sickly-looking. He did not have much of an appetite.
He did not feel well. He would get up in the morning with his

5 -

body aching. He constantly complained about headaches and feeling
shaky and weak. There were times when he could hardly hold anything
in his hands. He did not sleep well at night. He was a nervous
wreck.

In a November 1997 statement from the veteran's wife, she related
that the veteran had not been feeling normal or had just been
feeling sick since they met in December 1990, and this was from his
service in Saudi Arabia. He had complained of fatigue and headaches
every day or every other day. He did not sleep well, getting up 3
or 4 times a night. He also had spells of confusion.

On a VA examination in May 1998, history was recorded that the
veteran started having trouble with fatigue and tiredness after his
service in the Persian Gulf. He also had a long history, since he
was a teenager, of using alcohol. He reportedly drank a six-pack of
beer a week. In 1993 or 1994, he went to a family practitioner who
prescribed Prozac over a 6-month period for sleep, but he felt that
it did not help. He described trauma as not having been trained for
guard duty while he was in Saudi Arabia and having been traumatized
by two Saudis who fired weapons near him. He reported occasional
nightmares, some of which involved being blown up in Saudi Arabia.
He denied trauma of having been blown up or seeing anyone blown up
while he was in the Persian Gulf. He said that he thought of the
Saudis shooting their weapons at least once a month. He indicated
that nothing triggered these thoughts. He complained of having lost
motivation, having lost interest in sports and being uncomfortable.
He gave a nebulous answer about how he felt in crowds. He denied
hypervigilance. He stated that his wife felt that he overreacted.
Loud sounds made him jumpy. He spent his day watching television,
talking with his wife and interacting with his children. He
reportedly thought that he had PTSD because of his sleep problems
and hypertension. He thought Saudi Arabia service was the cause of
his trauma because he did not have any problems before going there.
He stated that he felt badly in Saudi Arabia due to the heat and he
was always tired. Psychological testing revealed that he had
vegetative symptoms such as fatigue, sleep problems, poor
motivation, poor appetite, and loss of interest in sex. He showed
somatic problems and depression. He scored within the clinical
range for PTSD.

6 -

On the mental status examination, the veteran was alert and
oriented times three. His voice was soft but normal in tone. Affect
was normal. Mood was mildly depressed. He denied any suicidal
ideation. He denied any history of suicide or present intent. He
denied any homicidal ideation. He gave no evidence of a psychotic
process or of a gross cognitive disorder. Judgment was fair to
good. Ability to abstract was fair. He was competent to handle his
own funds. The examiner commented that the veteran did not meet the
criteria for PTSD. The criterion of trauma was termed not of a
severe enough intensity or length to warrant classification. The
criterion of reexperiencing was not met. The criterion for
avoidance was not met. The criterion for arousal was not met. He
reportedly better fit a diagnosis of dysthymic depression, at
times. Relative to his psychiatric symptoms, he was found to be
employable. A dysthymic disorder was diagnosed. Stressors were
termed unknown.

The VA received official confirmation in May 2001 that the veteran
served in the hostile fire pay zone (Persian Gulf) from August
through November 1990.

On a VA examination in August 2001, specific compliance with the
Board's remand was noted. All prior clinical evidence was reviewed
by the examiner. The prior examinations in 1995 and 1998 were
reviewed in detail. The examiner noted that the 1995 examination
that reflected a diagnosis of PTSD elicited the same stressors or
absence thereof as the 1998 examination did, but the various
symptom areas of PTSD were not specifically addressed. Unlike the
examination in 1998, no psychological testing was performed on the
1995 examination. The veteran appeared for the 2001 examination on
time and was pleasant and cooperative throughout, including during
psychological testing. He reportedly had been an aircraft mechanic
during active duty and had gone to Saudi Arabia in August 1990.
While he was in the Persian Gulf, he mostly performed security
jobs. When asked about specific stressors, he responded that there
was a lot of stuff, and just being there. He reportedly lost 40-50
pounds due to the heat and a reported lack of food. He was unable
to explain any lack of food on an air force base and there was no
documentation of any food shortage. He recalled no rocket attacks
or alerts at any

- 7 -

time during his stay in Saudi Arabia. He described pulling guard
and security duty when he was not trained for such duty and of
being put in situations that he should not have been put in,
including searching vehicles for bombs, searching people, and being
responsible for having a weapon that he did not know how to use.
The examiner stated that the veteran's account of being unprepared
and untrained for guard duty did not appear to fit with his having
successfully completed basic and advanced training, as guard duty
and carrying a weapon were standard procedures for which all
military servicemen were trained and utilized. The examiner also
noted that guard duty was standard for almost all military
operations and almost all military personnel were trained in
weapons use and proficiency during basic training. The veteran
specified another military stressor as an occasion when he was on
guard duty at a main gate and an air policeman and an Arabic
military serviceman started to argue and one guy started shooting
at everybody and everything. He did not think that anyone was shot,
but, when the shooting started, he was about 4 feet away and, as
soon as the shooter lifted his gun, the veteran hid behind a car
because the shooter was threatening everyone. Upon further
questioning, he clarified that the gunman had fired only in the air
and had struck no one. The incident did not involve injury to
anyone and was quickly defused. He reported another incident when
he was in a construction compound near a mail room where he went to
eat with another group of soldiers, and a gun went off which he
later discovered was someone intentionally clearing his rifle
before coming into the compound. He recalled not knowing what it
was and having been scared by it. He reportedly had enjoyed his
stay in the military until he went to the Persian Gulf. Following
active service, he had had no stable job and he was unemployed. He
had last worked in a construction job two months previously. He
reportedly had been given medication for sleep in 1994 and 1998 but
was on no medication of any kind for psychiatric or psychological
symptoms.

The veteran complained of difficulty sleeping. He reported
occasional anxiety and panic symptoms. He could not go to a
restaurant without starting to shake so much that he had to leave.
When he did drive, he would suddenly find himself going 5 miles per
hour in a 55 mile per hour zone. He had become afraid to drive and
had stopped. He complained that he could be pleasant but could
suddenly get angry

- 8 -

over totally nothing. He reported that he could be very irritable.
He would have dreams and nightmares. This was not regular, and his
sleep was described as going up and down all night. His dreams and
nightmares occurred once or twice a month. They were not
consistent. He stated that they ranged from his getting shot to
people killing his family. They reportedly seemed real and he woke
up from them and they made him anxious. He would-have to awaken his
wife for reassurance. He reportedly got the shakes and muscle
twitches a lot and had headaches.

The mental status examination showed that he was alert and oriented
in all spheres. Grooming, hygiene and dress were generally adequate
and appropriate. Mood was somewhat subdued but he appeared to be in
no distress. There were no signs of hypervigilance or hyperarousal
of any kind. Speech was relevant and coherent without indication of
any cognitive disorder or psychotic thought process. He reported
that his mood was blank. He stated that he was just. existing and
was never in a happy mood, just a neutral mood, but he could get
upset very quickly. He reported that his appetite was generally
good and he ate everything. He only got two hours of sleep a night
with difficulty falling and staying asleep. He appeared to be
generally relaxed and well-rested with no indication of chronic
sleep loss. There were no manifestations of being overly tired or
sleep deprived. When asked about suicidal ideation, he stated that
he was constantly depressed and had thought of hurting himself
several times. He had occasionally thought of shooting himself, but
not for the previous two months. He reported no overt or specific
hallucinations, he stated that he occasionally heard his name
called when he was alone. No delusions were elicited. He reported
no incidents of dissociative episodes of any kind. He did not
report intrusive recollections or thoughts. He did not report
avoiding any activity or stimulus which would remind him of his
traumatic experiences other than eating at restaurants, which
caused panic attacks. There was no indication of hyperarousal,
hyperalertness or hypervigilance. Insight appeared to be somewhat
limited. His symptoms at times appeared to be inconsistent.
Judgment did not appear to be impaired. His most recent activity
had been working on restoring his house. He was up at 5:30 A.M. and
went to bed late, between 11:00 and 12:00 A.M. He ate regularly. He
described several interests, including woodworking, fishing and
hunting. He was not participating in any of them. He reported no

9 - 

difficulty with hunting or with reactions to gunshots. He enjoyed
hunting, which the examiner stated appeared to be inconsistent with
his report of gunfire being a precipitating stressor. He did not
socialize because he did not care to go anywhere. His wife went out
on occasion, but he sat home. He reportedly handled financial
planning but his wife paid the bills. His wife did the shopping
generally and he did the child care. He reported that he and his
wife got along well and their relationship was stable. He had been
married for 8 years and had 3 children.

From psychological testing, the veteran scored excessively high for
PTSD so that over-reporting was clearly suggested, associated with
malingering or a fictitious disorder, particularly given his lack
of combat exposure and traumatic stressors. His score also
indicated a severe, almost catastrophic depression, for which there
appeared to be no behavioral correlation or observed indices. He
reported some level of distress with 73 out of 89 symptoms being in
the severe range across a wide range of symptom categories covering
almost all diagnostic dimensions. His scores were described as
clearly exaggerated and over-reported in a systematic and
purposeful way suggestive of malingering or fictitious
presentation. The diagnoses included malingering with a dependent
personality disorder to be ruled out. His global assessment of
functioning was 75. The examiner stated that, if symptoms were
present, they were transient and expectable reactions to
psychosocial stressors with no more than slight impairment in
social, occupational and school functioning. The examiner's summary
was that the examination found absolutely no evidence to sustain a
diagnosis of PTSD. As reported by the VA examiner in 1998, the
veteran did not report traumatic experiences to meet the criteria
under Criterion A as listed in DSM-4 for a diagnosis of PTSD, both
in terms of severity, intensity or duration of stressor(s). The
examiner stated that, in the absence of a traumatic stressor, a
diagnosis of PTSD could not be made. The 1995 evaluation reportedly
failed to elicit a description of a traumatic stressor, but
inexplicably this evidence was ignored in the final diagnosis.
Consistent with the 1998 evaluation, there was no evidence of re-
experiencing trauma or intrusive recollections reported by the
veteran as required by the criterion for evidence of avoidance. The
examiner noted that the veteran reported hunting as a favorite
pastime, when allegedly gunfire constituted his traumatic stressor.
The examiner reported, finally, that there was no

- 10-

evidence of hyperarousal, hyper-alertness, or hypervigilance.
Psychological testing had clearly indicated that he was
exaggerating his psychological symptomatology, which appeared to be
a purposeful activity for the purpose of compensation. In contrast
with 1998 testing for depression, his score almost doubled on the
same test and he reported stress from almost every possible symptom
imaginable in contrast with his description of overall functioning
and observed behavior during the interview part of the examination.
The examiner stated that, given the veteran's obvious
misrepresentation of his symptomatology, there appeared to be no
evidence of any mental disorder that was not exaggerated or better
explained by malingering behavior. It was the examiner's opinion
that any symptoms the veteran reported were best explained as
functional behavior for secondary gain and probably related to non-
service related personality disorders or traits. He appeared to be
employable and past problems associated with employment difficulty
appeared to be related to personality problems rather than
psychological or psychiatric symptoms. He was competent to manage
his funds for VA purposes.

Legal Criteria

Service connection may be established for a disability resulting
from disease or injury incurred in or aggravated by active wartime
service. 38 U.S.C.A. 1110. For the showing of chronic disease in
service there is required a combination of manifestations
sufficient to identify the disease entity, and sufficient
observation to establish chronicity at the time. 38 C.F.R.
3.303(b). If chronicity in service is not established, a showing of
continuity of symptoms after discharge is required to support the
claim. Id. Service connection may be granted for any disease or
injury diagnosed after discharge, when all of the evidence
establishes that the disease or injury was incurred in service. See
38 C.F.R. 3.303(d).

Service connection for PTSD requires satisfaction of three
elements: (1) medical evidence diagnosing the condition in
accordance with 38 C.F.R. 4.125(a); (2) credible supporting
evidence that the claimed inservice stressor occurred; and (3)
medical evidence of a link between current symptomatology and the
specific

- 11 -

claimed inservice stressor. Cohen v. Brown, 10 Vet. App. 128, 138
(1997); 38 C.F.R. 3.304(f).

With respect to the first element, VA adopted the 1994 edition of
Diagnostic and Statistical Manual of Mental Disorders (DSM-IV)
criteria which became effective in November 1996. See 38 C.F.R.
4.125. Under DSM-IV, there is no longer the requirement that the
stressor be "outside the range of usual human experience" and be
markedly distressing to almost anyone," but rather requires that
"the person's response to the stressor involve intense fear,
helplessness, or horror." Moreover, mental health professionals are
experts and are presumed to know the DSM requirements applicable to
their practice and to have taken them into account in providing a
diagnosis of PTSD. Cohen, 10 Vet. App. at 140.

As to the second element, the evidence necessary to establish the
occurrence of a recognizable stressor during service varies
depending on whether or not the veteran was engaged in combat with
the enemy. West v. Brown, 7 Vet. App. 70, 76 (1994)..

If the evidence establishes that the veteran engaged in combat with
the enemy and the claimed stressor is related to that combat, in
the absence of clear and convincing evidence to the contrary, and
provided that the claimed stressor is consistent with the
circumstances, conditions, or hardships of the veteran's service,
the veteran's lay testimony alone may establish the occurrence of
the claimed in-service stressor. 38 C.F.R. 3.304(f); Cohen v.
Brown, 10 Vet. App. 128 (1997). See Zarycki v. Brown, 6 Vet. App.
91, 97 (1993). In the case of any veteran who engaged in combat
with the enemy in active service with a military, naval, or air
organization of the United States during a period of war, campaign,
or expedition, the Secretary shall accept as sufficient proof of
service connection of any disease or injury alleged to have been
incurred in or aggravated by such service satisfactory lay or other
evidence of service incurrence or aggravation of such injury or
disease, if consistent with the circumstances, conditions, or
hardships of such service, notwithstanding the fact that there is
no official record of such incurrence or aggravation in such
service, and, to that end, shall resolve every reasonable doubt in
favor of the veteran. 38 U.S.C.A. 1154(b).

- 12 -

The United States Court of Appeals for Veterans Claims (formerly
known as the United States Court of Veterans Appeals) offered
guidance on the assessment of the probative value of medical
opinion evidence. The Court has instructed that it should be based
on the medical expert's personal examination of the patient, the
physician's knowledge and skill in analyzing the data, and the
medical opinion that the physician reaches. Guerrieri v. Brown, 4
Vet. App. 467, 470-71 (1993). Further, the Board is charged with
the duty to assess the credibility and weight given to evidence.
Evans v. West, 12 Vet. App. 22, 30 (1998). In doing so, the Board
is free to favor one medical opinion over another provided it
offers an adequate basis for doing so. See Id. at 30; Owens v.
Brown, 7 Vet. App. 429, 433 (1995).

The Court has noted that, while the Board is not required to accept
the medical authority supporting a claim, it must provide its
reasons for rejecting such evidence and, more important, must
provide a medical basis other than its own unsubstantiated
conclusions to support its ultimate decision. See Hayes v. Brown,
9 Vet. App. 67 (1996).

VA's decision-making responsibility includes determining whether
the evidence supports the claim or is in relative equipoise, with
the appellant prevailing in either event, or whether a fair
preponderance of the evidence is against the claim, in which case
the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55
(1990).

Analysis

The service medical records do not reflect any mental disorder
during service with the exception of alcohol abuse problems prior
to his service in the Persian Gulf. While he has also testified
that his service experiences in the Persian Gulf induced PTSD, the
service medical records do not support this testimony. As he has no
formal training in the field of medicine, he is not competent to
conclude that any inservice stressor resulted in PTSD, or that he
actually suffers from the disorder, currently.

- 13 -

The threshold requirement for service connection for PTSD is the
medically established existence of one, currently, as defined under
38 C.F.R. 4.125(a). The medical evidence from the VA examination in
1995 appears to support the diagnosis of PTSD. Nevertheless, the
Board finds that the preponderance of the medical evidence
effectively rules out the existence of PTSD. All the pertinent
medical evidence dated since 1995 precludes the existence of PTSD.
This evidence takes into account all the history and symptomatology
considered in the 1995 examination and goes further in the conduct
of psychological testing that the examiners have concluded
unanimously rules out the presence of PTSD. After full
consideration by the clinical psychologists who evaluated the
veteran's history, complaints and findings in 1998 and 200 1, it
was concluded that he fails to meet all of the criteria necessary
to support a diagnosis of PTSD. There is no account of his
inservice experiences that was overlooked in these evaluations.
Moreover, in the 2001 historical review of the 1995 evaluation, it
was pointed out that none of the history, complaints or findings on
the prior evaluation were supportive of a diagnosis of PTSD. Even
if his accounts of inservice stress were accepted, there is no
clinically established basis for finding that they resulted in
PTSD. Accordingly, the Board is persuaded by the complete clinical
evidence on the matter of PTSD in this case that, by a
preponderance of the evidence, the veteran does not have PTSD.

Since the Board has concluded that the veteran does not have PTSD,
the additional requirements of inservice stressors and linkage
between those stressors and the diagnosis, are not material.

The enactment of the Veterans Claims Assistance Act of 2000 (VCAA),
38 U.S.C.A. 5103A, 5107 (West Supp.2001), redefined the obligations
of VA with respect to the duty to assist, and supersedes the
decision of the United States Court of Appeals for Veterans Claims
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per
curiam order) (holding that VA cannot assist in the development of
a claim that is not well grounded). The new law also includes an
enhanced duty to notify a

- 14 -

claimant as to the information and evidence necessary to
substantiate a claim for VA benefits.

The VCAA is applicable to all claims filed on or after the date of
enactment, November 9, 2000, or filed before the date of enactment
and not yet final as of that date. See also Karnas v. Derwinski, 1
Vet. App. 308 (1991). In this case, the RO did not have the benefit
of the explicit provisions of the VCAA at the time of the decision
on appeal, however, the Board finds that VA's duties have been
fulfilled.

First, VA has a duty to notify the appellant and his
representative, if represented, of any information and evidence
needed to substantiate and complete a claim. 38 U.S.C. 5102 and
5103 (West Supp. 2001); see also 66 Fed. Reg. 45,630 (Aug. 29,
2001) (to be codified as amended at 38 C.F.R. 3.159(b)). The
veteran was notified in the RO's March 1996 decision that the
evidence did not show that the criteria for service connection for
PTSD had been met. That is the issue in this case, and the rating
decision, as well as the statement of the case (SOC), and
supplemental statements of the case (SSOC's) informed the veteran
of the relevant criteria. VA has no outstanding duty to inform the
veteran that any additional information or evidence is needed. The
Board concludes the discussions in the rating decision, the SOC and
the SSOC's sent to the veteran informed him of the information and
evidence needed to substantiate this claim and complied with VA's
notification requirements.

Second, VA has a duty to assist the veteran in obtaining evidence
necessary to substantiate the claim. 38 U.S.C. 5103A (West 2001);
see also 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as
amended at 38 C.F.R. 3.159(c)). This claim involves service
connection for PTSD. The RO has obtained VA medical records, and
has obtained the veteran's service records, as well as his service
medical records, and there is therefore no issue as to whether
there is obtainable evidence not of record that might aid his claim
or that might be pertinent to this claim. He has been afforded the
opportunity to testify at a personal hearing on his appeal, and has
taken that opportunity, with a full transcript and consideration of
his testimony in this decision. The case has also been remanded so
that the most

- 15 -

complete and accurate medical evidence bearing on the issue, to
include medical opinions, were obtained.

In the circumstances of this case, a remand would serve no useful
purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991)
(strict adherence to requirements in the law does not dictate an
unquestioning, blind adherence in the face of overwhelming evidence
in support of the result in a particular case; such adherence would
result in unnecessarily imposing additional burdens on VA with no
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426,
430 (1994) (remands which would only result in unnecessarily
imposing additional burdens on VA with no benefit flowing to the
veteran are to be avoided). VA has satisfied its duties to notify
and to assist the veteran in this case. Further development and
further expending of VA's resources is not warranted.

ORDER

Service connection for PTSD is denied.

C. W. SYMANSKI 
Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed

- 16 -

on or after November 18, 1988" is no longer required to appeal to
the Court. (2) You are no longer required to file a copy of your
Notice of Appeal with VA's General Counsel. In the section entitled
"Representation before VA," filing a "Notice of Disagreement with
respect to the claim on or after November 18, 1988" is no longer a
condition for an attorney-at-law or a VA accredited agent to charge
you a fee for representing you.

17 -



